Case: 11-60447     Document: 00511879857         Page: 1     Date Filed: 06/07/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 7, 2012
                                     No. 11-60447
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSEPH WILLIAMS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 2:09-CR-19-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Joseph Williams appeals his convictions for 19 counts of obtaining money
by uttering forged securities, arguing that the evidence was insufficient to
support his convictions because it did not establish beyond a reasonable doubt
and to the exclusion of every reasonable hypothesis to the contrary that he knew
the checks had been forged; that he deposited the checks; or that he acted with
the specific intent to defraud. Williams preserved this issue for appellate review
because he did not present any evidence and he moved for a judgment of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60447   Document: 00511879857      Page: 2   Date Filed: 06/07/2012

                                  No. 11-60447

acquittal when the Government rested. See United States v. DeLeon, 247 F.3d
593, 596 n.1 (5th Cir. 2001).
      If the evidence is viewed in the light most favorable to the Government,
a rational fact finder could have found beyond a reasonable doubt that Williams
uttered the forged checks at issue with intent to deceive another person or
organization. See United States v. Elashyi, 554 F.3d 480, 491 (5th Cir. 2008).
The checks were made payable to Methodist Healthcare and related
organizations; the checks had hand-written forged endorsements stating “for
deposit only”; the checks were deposited into a business account in the name of
Williams’s corporation, Absolute, Inc.; Williams was not an employee of
Methodist, and Absolute, Inc., had not done work for Methodist; Williams
converted the money obtained from the checks to his own personal use; and
Regions Bank suffered a total loss of $35,143.31. A jury could reasonably infer
that Williams knew he was not entitled to the funds because he did not put any
identifying information on the endorsements of the checks. See United States v.
Ramos-Cardenas, 524 F.3d 600, 605 (5th Cir. 2008).            A jury could also
reasonably infer that Williams acted with intent to deceive Regions Bank as he
converted the funds obtained from the checks to his own personal use despite the
fact that he had no right to receive these funds. See id. Contrary to Williams’s
argument, the evidence need not exclude every reasonable hypothesis of
innocence. See United States v. Dien Duc Huynh, 246 F.3d 734, 742 (5th Cir.
2001). Therefore, the evidence was sufficient for a rational trier of fact to find
that Williams uttering the forged checks with intent to deceive Regions Bank,
that he knew the checks were forged, and that he acted with specific intent to
deceive Regions Bank. See United States v. Chappell, 6 F.3d 1095, 1098 (5th Cir.
1993).
      Williams argues that the district court erred in granting the Government’s
request to give an aiding and abetting jury instruction; the indictment did not
charge him with aiding and abetting; the evidence did not support the

                                        2
   Case: 11-60447    Document: 00511879857      Page: 3    Date Filed: 06/07/2012

                                  No. 11-60447

instruction; and the Government unfairly surprised him by requesting the
instruction right before the trial, instead of 10 days before the trial as required
by the district court’s rules. Williams objected and preserved this issue for
appellate review. See United States v. Daniels, 281 F.3d 168, 183 (5th Cir. 2002).
      This court did not abuse its discretion in giving the instruction as an
indictment need not include an aiding and abetting charge. See United States
v. Sorrells, 145 F.3d 744, 752 (5th Cir. 1998). The evidence supported the aiding
and abetting charge as the evidence established that either Williams or another
person forged the endorsements and deposited the checks into his corporate
account and that Williams converted the funds obtained from the checks to his
personal use. See United States v. Mendoza-Medina, 346 F.3d 121, 132 (5th Cir.
2003). Williams has not shown that he was unfairly surprised or prejudiced as
it is well-established that “[a]iding and abetting is not a separate offense, but it
is an alternative charge in every indictment, whether explicit or implicit.”
United States v. Rabhan, 540 F.3d 344, 349 n. 18 (5th Cir. 2008) (internal
quotation marks and citation omitted).
      AFFIRMED.




                                         3